DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 3 January 2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 January 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The disclosure states broadly, that the laser has properties of: 

“a laser wavelength is 193-10600 nm, a laser pulse frequency is 100-1000 kHz, a pulse width is 1 fs -100 ps,” at ¶ 0012;
“a laser wavelength of 193- 2000 nm, a laser pulse frequency of 0.5-200 kHz, a pulse width of 1-100 ns,” at ¶ 0013;
“a laser wavelength is 193-1100 nm, a laser pulse frequency is 0.5-200 kHz, a pulse width is 1 fs -1 ns,” at ¶ 0014.
Summarized in the following table:
¶
[0011]
[0012]
[0013]
[0014]
wavelength
193-10600 nm
193-10600 nm
193-2000 nm
193-1100 nm
pulse frequency
100-1000 kHz
100-1000 kHz
0.5-200 kHz
0.5-200 kHz
pulse width 
1-100 ns
1 fs -100 ps
1-100 ns
1 fs - 1 ns


The instant disclosure presents three working examples with the following laser properties:
“the laser wavelength of the solid laser was controlled at 1064 nm, a laser pulse frequency was 80 kHz, a pulse width was 80 ns,” at ¶ 0033;
“the laser wavelength of the solid laser was controlled at 355 nrn, a laser pulse frequency was 100 kHz, a pulse width was 100 ps,” at ¶ 0035;
“the laser wavelength of the solid laser was controlled at 1064 nm, a laser pulse frequency was 85 kHz, a pulse width was 80 ns,” at ¶ 0038;
“the laser wavelength of the solid laser was controlled at 355 nm, a laser pulse frequency was 95 kHz, a pulse width was 100 ps,” at ¶ 0040;
“the laser wavelength of the solid laser was controlled at 1070 nm, a laser pulse frequency was 20 kHz, a pulse width was 90 ns,” at ¶ 0043;

Summarized in the following table:
¶
[0033]
[0035]
[0038]
[0040]
[0043]
wavelength
1064 nm
355 nm
1064 nm
355 nm
1070 nm
pulse frequency
80 kHz
100 kHz
85 kHz
95 kHz
20 kHz
pulse width 
80 ns
100 ps
80 ns
100 ps
90 ns


The instant disclosure presents an exemplary laser, “the laser generator is an ytterbium fiber laser,” at ¶ 0017.
However, the amount of experimentation required to, “thermally-etching the surface of the workblank of the polycrystalline diamond compact is carried out according to the following parameters…a laser wavelength as claimed, a laser pulse frequency as claimed, a pulse width as claimed is undue for the following (see MPEP 2164.01(a)):
Claims 3-6 set forth specific value ranges for a laser used for thermally-etching a polycrystalline diamond compact, they are shown in the following chart:
¶
3
4
5
6
wavelength
193-10600 nm
193-10600 nm
193-2000 nm
193-1100 nm
pulse frequency
100-1000 kHz
100-1000 kHz
0.5-200 kHz
0.5-200 kHz
pulse width 
1-100 ns
1 fs -100 ps
1-100 ns
1 fs - 1 ns

 


which correspond with paragraphs 0011-0014 of the instant specification.
The invention is drawn to laser-etching of a polycrystalline diamond;
Laser of the prior art are generally described with a single wavelength dependent on the material or type of the laser, for example Nd:YAG lasers 1064 nm, Dye lasers 900-4500 nm, InGaAs lasers 904-1065 nm, and Ti:Saphire lasers 670-1130 nm, rather than a range as claimed. Laser of the prior art have pulse frequencies and widths which are highly dependent on the type of laser and 
The skilled artisan would be aware of the state of the laser prior art and would be aware of the cited references;
Lasers operate under well-known and understood physical principals and is highly predictability;
The inventor has failed to provide any laser type or material other than a “ytterbium fiber laser,” at ¶ 0017. The prior art suggests that such Yb-fiber lasers operate at a wavelength of approximately 1000 nm; pulse widths in the range of femto-/pico-second, and pulse frequencies on the order of 10s of MHz.
The instant disclosure presents a number of working examples, that are summarized below, but fails to disclose the type of laser; and 
¶
[0033]
[0035]
[0038]
[0040]
[0043]
wavelength
1064 nm
355 nm
1064 nm
355 nm
1070 nm
pulse frequency
80 kHz
100 kHz
85 kHz
95 kHz
20 kHz
pulse width 
80 ns
100 ps
80 ns
100 ps
90 ns


Therefore, the quantity of experimentation needed to perform the claimed thermal-etching is undue because it is unclear what type of laser is being used to perform the etching based on the instant disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
¶
3
4
5
6
wavelength
193-10600 nm
193-10600 nm
193-2000 nm
193-1100 nm
pulse frequency
100-1000 kHz
100-1000 kHz
0.5-200 kHz
0.5-200 kHz
pulse width 
1-100 ns
1 fs -100 ps
1-100 ns
1 fs - 1 ns


However it is unclear what type of laser is being operated and how such range of wavelengths, pulse frequencies, and pulse width are limiting.
Additionally, claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the type of laser. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gey et al. (US 2011/0097162 A1).
Regarding claim 1, Gey discloses a method for three-dimensional surface shaping of rotary cutting tool edges with lasers, specifically materials such as PDC (title/abstract, ¶ 25) with the steps of: 1) preparing a workblank of a polycrystalline diamond compact (PDC) having a planar or curved surface (¶¶ 25-30, FIG. 1-7); and 2) thermally- or cold-etching the curved surface of the workblank of the polycrystalline diamond compact (PDC) using laser (¶¶ 31+).
Regarding claim 11, Gey discloses surface roughness of 0.01 to 0.2 microns (¶ 41). Although, Gey does not disclose the chamfering or angle precision, the skilled artisan would recognize that the claimed process is identical to the prior art process and therefore the claimed chamfering and angle precision are implicit to the prior art disclosure and are anticipated.

s 2-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gey et al. (US 2011/0097162 A1) as applied to claim 1 above, further in view of Nikumb et al. (Precision glass machining, drilling and profile cutting by short pulse lasers).
Regarding claims 2-5, Gey discloses Nd:YVO4 and ND:YAG solid-state lasers having pulse frequencies of 100-10,000 kHz (¶ 37) and that the workpiece is moved via table movement (¶ 38). As well as discussing modifications to the laser parameters (pulse frequency, laser power, pulse sequence, translational speed across the surface, pattern of movement, focal depth and the like) during machining (¶¶ 37, 40). 
Gey does not appear to expressly disclose the claimed laser details.
However, Nikumb discloses precision machining, drilling and profiling with a Nd:YVO4 or ND:YAG laser (title/abstract), the lasers including generating a beam with a laser generator, expanding the beam, and focusing the beam into a concentrated area (FIG. 1), the lasers operated at wavelengths of 532 or 355 nm, pulse frequency of 1kHz, pulse width of 3 ns, beam expansion of 8 times, a focal length of 50 mm (p. 217); all of which overlap the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the laser parameters of Gey to include the values of Nikumb, because Gey suggests such modification and Nikumb’s values are known in the art and could be achieved with expected results.
Regarding claim 12 or 13, Gey discloses surface roughness of 0.01 to 0.2 microns (¶ 41). Although, Gey does not disclose the chamfering or angle precision, the skilled artisan would recognize that the claimed process is identical to the prior art process and therefore the claimed chamfering and angle precision are prima facie obvious in the combined process prior art.

8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Gey et al. (US 2011/0097162 A1) as applied to claim 1 above, further in view of Ueda et al. (US 2004/0234349 A1).
Gey does not appear to expressly disclose the manner of forming the workblank, although Gey does discloses materials such as carbides, cermets, ceramics, PCD, CBN, and combinations (¶¶ 2, 25, 28). 
However, Ueda discloses a similar method of laser machining a PCD material (title/abstract) the PCD workblank is formed by sintering at 1500° C. and 5GPa (¶¶ 51+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Gey to include the workblank of Ueda, because PCD workblanks are conventionally formed by such methods with expected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gey; Christoph et al.
US 9463531 B2
Everson et al.
Fabrication of polycrystalline diamond microtool using a Q-s,vitched Nd: YAG laser
Okhotnikov et al.
Mode-locked ytterbium fiber laser tunable
in the 980–1070-nm spectral range
Jeong et al.
Ytterbium-doped large-core fiber laser with
1.36 kW continuous-wave output power
Lim et al.
Femtosecond ytterbium fiber laser with
photonic crystal fiber for dispersion control
Chernikov et al.
Supercontinuum self-Q-switched ytterbium fiber laser
Toptica Photonics 
FemtoFiber Lasers
Femtosecond, Picosecond - All Wavelengths.
THORLABS
FEMTOSECOND YTTERBIUM (YB) FIBER LASER


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742